Opinion by
Senior Judge Kalish,
Appellants, Andrew and Helen Barron and Frank and Anna Horvath, appeal an order of the Court of Common Pleas of Fayette County which dismissed their petition for the appointment of a Board of View. We reverse.
On or about April 2, 1974, by order of the Pennsylvania Public Utility Commission (PUC), the premises of Andrew and Helen Barron and Frank and Anna Horvath were appropriated for the purpose of the construction of a grade crossing above railroad tracks.1
*401The PUC order indicated that the condemnation was pursuant to an application of the Pennsylvania Department of Transportation (DOT) for approval of the construction of a crossing where state highway route 1058 will cross above the grade of the railroad tracks of Penn Central Transportation Company and The Baltimore and Ohio Railroad Company. The PUC ordered that the allocation of the costs and expenses incident to the appropriation for the improvement shall be at the sole cost and expense of DOT.
On July 4, 1974, DOT paid to appellants estimated just compensation. The appellants filed, with the Common Pleas Court of Fayette County, a petition for the appointment of a Board of View to ascertain just compensation due from DOT. A Board of View was appointed in 1979, but never took any action.
On July 8, 1986, appellants filed a petition to transfer jurisdiction nunc pro tunc to the common pleas court for the purpose of determining damages.2 The PUC granted appellants’ petition and referred the matter to the Common Pleas Court of Fayette County, for a determination of the amount of damages. The appellants then filed an amended petition for the appointment of viewers, and DOT filed a motion to dismiss the petition. The court granted DOT’s motion, holding that the appellants’ petition was not filed within the applicable six-year statute of limitations.3
*402The court’s holding was based on Huss v. Department of Transportation, 99 Pa. Commonwealth Ct. 386, 512 A.2d 1356 (1986), where it was held that unless the property owner first files for compensation with the PUC, then any prior action for the appointment of a Board of View is a nullity, without force and effect, since the court at that time was without subject matter jurisdiction.
The appellants do not contest the propriety or validity of the taking by the PUC. They seek merely a determination of the extent of damages which is exclusively within the jurisdiction of the court of common pleas. The statute of limitations on the claim of the property owner begins to run when the condemnor makes payment of the just condemnation. Here, the order of the PUC indicates that it was condemning on behalf of DOT, which was really the acquiring agency with the power of condemnation. An acquiring agency, with the power of condemnation, is a condemnor.* **4 It was DOT that paid the estimated just compensation, a duty.reserved to the condemnor. When the property owner refused to settle for the estimated just compensation, the matter had to be referred to the common pleas court which had exclusive jurisdiction to determine damages.
The purpose of any statute of limitations is to discourage stale claims which may greatly prejudice the defense of such claims. Ulakovic v. Metropolitan Life Insurance Co., 339 Pa. 571, 16 A.2d 41 (1940). However, this was not a stale claim. Unlike Huss, where the property owner sat on his right until about the time when the statute *403would bar his right to proceed, from the very beginning DOT was aware of the claim when appellants filed the original petition for the appointment of a Board of View.
Furthermore, where the statute of limitations is pleaded as a defense, the plaintiff may show circumstances occurring within the statutory period which make it unappealable. Where the facts are clear, it is a question of law. Smith v. Bell Telephone Company of Pennsylvania, 397 Pa. 134, 153 A.2d 477 (1959).
Here, it is clear that the circumstances justified the appellants’ belief that they were justified in filing originally for the appointment of a Board of View to determine just compensation.
Accordingly, we reverse.
Order
Now, March 27, 1989, the order of the Court of Common Pleas of Fayette County, dated March 23, 1987, is reversed.
Judge MACPHAIL did not participate in the decision in this case.

 Section 2702(b) of the Public Utility Code, 66 Pa. C. S. §702(b), gives the PUC exclusive power to appropriate property for railroad crossings and to allocate costs.


 A condemnation proceeding encompasses two distinct proceedings. The first goes to the propriety and validity of the taking. The second goes to damages. While section 303 of the Eminent Domain Code, Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-303, gives the common pleas court exclusive jurisdiction in eminent domain matters, it specifically exempts the power and procedure of the PUC in accomplishing a taking. The determination of damages remains in the common pleas court.


 Section 5527(4) of the Judicial Code, 42 Pa. C. S. §5527(4), the statute of limitations in effect at the time the instant action com*402menced, provided that a petition for the appointment of viewers for the assessment of damages could not be filed after the expiration of six years from the date on which the condemnor made payment. This provision was subsequently amended and now appears as section 5526(4) of the judicial Code, 42 Pa. C. S. §5526(4).


 Section 201(5) of the Eminent Domain Code, 26 P.S. §1-201(5).